Exhibit 99.11 (Text of graph posted to Ashland Inc.'s website concerning Ashland Consumer Markets (Valvoline) sales) Monthly Sales ($ inmillions)* 2006 2007 2008 2009 2010 January 113.1 122.8 135.7 128.6 129.0 February 109.1 122.3 127.4 127.3 March 130.6 137.3 137.5 151.6 April 116.8 135.2 154.1 144.4 May 126.8 133.2 130.8 133.9 June 122.9 139.1 143.0 162.6 July 116.3 129.1 150.9 145.6 August 128.3 131.6 147.8 141.8 September 134.6 123.5 155.1 126.7 October 130.3 141.2 143.9 144.2 November 114.6 129.6 119.5 124.8 December 106.6 109.5 124.1 131.2 12 Month Rolling Average ($ inmillions)* 2006 2007 2008 2009 2010 January 111.4 121.6 130.6 138.5 138.6 February 111.7 122.7 131.0 138.5 March 113.0 123.3 131.0 139.7 April 112.9 124.8 132.6 138.9 May 113.6 125.4 132.4 139.2 June 114.1 126.7 132.7 140.8 July 114.8 127.8 134.6 140.4 August 115.8 128.0 135.9 139.9 September 117.4 127.1 138.5 137.5 October 119.5 128.0 138.8 137.5 November 120.2 129.3 137.9 138.0 December 120.8 129.5 139.1 138.6 *NOTE: August and September 2007 information (and 3 and 12 month rolling averages that contain August and September 2007 information) is affected by the 13 month foreign reporting impact described on the Business Fundamentals page of this website.
